4/28/2022 11:25:00 AM


                                              Compare Results

                              Old File:                                                New File:
                            20-303.pdf                                             20-303_new.pdf
                                                               versus
                       43 pages (240 KB)                                           43 pages (273 KB)
                      4/19/2022 3:47:28 PM                                       4/28/2022 11:24:19 AM




                  Total Changes               Content                                 Styling and
                                                                                      Annotations
                                              1
                  1
                                                   Replacement
                                                                                       0   Styling
                                              0    Insertions
                                                                                       0   Annotations
                                              0    Deletions




                                                  Go to First Change (page 40)




file://NoURLProvided[4/28/2022 11:25:00 AM]
(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

             UNITED STATES v. VAELLO MADERO

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIRST CIRCUIT

    No. 20–303.      Argued November 9, 2021—Decided April 21, 2022
The Territory Clause of the United States Constitution—which states
  that Congress may “make all needful Rules and Regulations respecting
  the Territory . . . belonging to the United States,” Art. IV, §3, cl. 2—
  affords Congress broad authority to legislate with respect to the U. S.
  Territories. In exercising that authority, Congress has long main-
  tained different federal tax and benefits programs for residents of the
  Territories than for residents of the 50 States. For example, residents
  of Puerto Rico are typically exempt from most federal income, gift, es-
  tate, and excise taxes. See 48 U. S. C. §734; see, e.g., 26 U. S. C. §§933,
  2209, 4081–4084. But just as not every federal tax extends to residents
  of Puerto Rico, so too not every federal benefits program extends to
  residents of Puerto Rico. One such benefits program is Supplemental
  Security Income (SSI), which by statute applies only to residents of the
  50 States and the District of Columbia. 42 U. S. C. §1382c(a)(1)(B)(i).
  The question presented is whether the equal-protection component of
  the Fifth Amendment’s Due Process Clause requires Congress to make
  Supplemental Security Income benefits available to residents of
  Puerto Rico to the same extent that Congress makes those benefits
  available to residents of the States.
     Here, respondent Jose Luis Vaello Madero received SSI benefits
  while he was a resident of New York. He then moved to Puerto Rico,
  where he was no longer eligible to receive those benefits. Unaware of
  Vaello Madero’s new residence, the Government continued to pay him
  SSI benefits. The Government eventually sued Vaello Madero to re-
  cover those errant payments, which totaled more than $28,000. In re-
  sponse, Vaello Madero invoked the Constitution, arguing that Con-
  gress’s exclusion of residents of Puerto Rico from the SSI program
  violated the equal-protection component of the Fifth Amendment’s
2              UNITED STATES v. VAELLO MADERO

                               Syllabus

    Due Process Clause. The District Court and the Court of Appeals
    agreed.
Held: The Constitution does not require Congress to extend SSI benefits
 to residents of Puerto Rico. In Califano v. Torres, 435 U. S. 1, and
 Harris v. Rosario, 446 U. S. 651, the Court applied the deferential ra-
 tional-basis test to uphold Congress’s decision not to extend certain
 federal benefits to Puerto Rico, noting that because Congress chose to
 treat residents of Puerto Rico differently from residents of the States
 for purposes of tax laws, it could do the same for benefits programs.
 Those two precedents dictate the result here. Congress’s decision to
 exempt Puerto Rico’s residents from most federal income, gift, estate,
 and excise taxes supplies a rational basis for likewise distinguishing
 residents of Puerto Rico from residents of the States for purposes of
 the SSI benefits program. Vaello Madero’s contrary position would
 usher in potentially far-reaching consequences, with serious implica-
 tions for the Puerto Rican people and the Puerto Rican economy. The
 Constitution does not require that extreme outcome. Pp. 4–6.
956 F. 3d 12, reversed.

   KAVANAUGH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, BREYER, ALITO, KAGAN, GORSUCH, and BARRETT, JJ.,
joined. THOMAS, J., and GORSUCH, J., filed concurring opinions. SO-
TOMAYOR, J., filed a dissenting opinion.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–303
                                    _________________


               UNITED STATES, PETITIONER v.
                JOSE LUIS VAELLO MADERO
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                                  [April 21, 2022]

  JUSTICE KAVANAUGH delivered the opinion of the Court.
  The United States includes five Territories: American Sa-
moa, Guam, the Northern Mariana Islands, the U. S. Virgin
Islands, and Puerto Rico. This case involves Puerto Rico,
which became a U. S. Territory in 1898 in the wake of the
Spanish-American War.
  For various historical and policy reasons, including local
autonomy, Congress has not required residents of Puerto
Rico to pay most federal income, gift, estate, and excise
taxes. Congress has likewise not extended certain federal
benefits programs to residents of Puerto Rico.
  The question presented is whether the equal-protection
component of the Fifth Amendment’s Due Process Clause
requires Congress to make Supplemental Security Income
benefits available to residents of Puerto Rico to the same
extent that Congress makes those benefits available to res-
idents of the States. In light of the text of the Constitution,
longstanding historical practice, and this Court’s prece-
dents, the answer is no.
2            UNITED STATES v. VAELLO MADERO

                      Opinion of the Court

                          *    *     *
   The Territory Clause of the Constitution states that Con-
gress may “make all needful Rules and Regulations respect-
ing the Territory . . . belonging to the United States.” Art.
IV, §3, cl. 2. The text of the Clause affords Congress broad
authority to legislate with respect to the U. S. Territories.
   Exercising that authority, Congress sometimes legislates
differently with respect to the Territories, including Puerto
Rico, than it does with respect to the States. That
longstanding congressional practice reflects both national
and local considerations. In tackling the many facets of ter-
ritorial governance, Congress must make numerous policy
judgments that account not only for the needs of the United
States as a whole but also for (among other things) the
unique histories, economic conditions, social circumstances,
independent policy views, and relative autonomy of the in-
dividual Territories.
   Of relevance here, Congress must decide how to structure
federal taxes and benefits for residents of the Territories.
In doing so, Congress has long maintained federal tax and
benefits programs for residents of Puerto Rico and the other
Territories that differ in some respects from the federal tax
and benefits programs for residents of the 50 States.
   On the tax side, for example, residents of Puerto Rico are
typically exempt from most federal income, gift, estate, and
excise taxes. See 39 Stat. 954, as amended, 48 U. S. C.
§734; see, e.g., 26 U. S. C. §§933, 2209, 4081–4084. At the
same time, residents of Puerto Rico generally pay Social Se-
curity, Medicare, and unemployment taxes. 26 U. S. C.
§§3121(e), 3306(j).
   On the benefits side, residents of Puerto Rico are eligible
for Social Security and Medicare. §3121(e); 42 U. S. C.
§§410(h)–(i), 1301(a)(1). Residents of Puerto Rico are also
eligible for federal unemployment benefits. 26 U. S. C.
§3306(j); see also House Committee on Ways and Means,
                 Cite as: 596 U. S. ____ (2022)            3

                     Opinion of the Court

Green Book: Background Material and Data on the Pro-
grams Within the Jurisdiction of the Committee on Ways
and Means, App. A (24th ed. 2018).
   But just as not every federal tax extends to residents of
Puerto Rico, so too not every federal benefits program ex-
tends to residents of Puerto Rico. One example is the Sup-
plemental Security Income program, which Congress
passed and President Nixon signed into law in 1972. 86
Stat. 1465. The Supplemental Security Income program
provides benefits for, among others, those who are age 65
or older and cannot financially support themselves.
   To be eligible for Supplemental Security Income, an indi-
vidual must be a “resident of the United States,” 42 U. S. C.
§1382c(a)(1)(B)(i), which the statute defines as the 50
States and the District of Columbia, §1382c(e). A later stat-
ute included residents of the Northern Mariana Islands in
the program. Note following 48 U. S. C. §1801; 90 Stat. 268.
But residents of Puerto Rico are not eligible for Supple-
mental Security Income. Instead, the Federal Government
provides supplemental income assistance to covered resi-
dents of Puerto Rico through a different benefits program—
one that is funded in part by the Federal Government and
in part by Puerto Rico. Notes following §§1381−1385.
   The dispute in this case concerns a claim for Supple-
mental Security Income benefits by a resident of Puerto
Rico named Jose Luis Vaello Madero. In 2013, Vaello
Madero moved from New York to Puerto Rico. While he
lived in New York, Vaello Madero received Supplemental
Security Income benefits. After moving to Puerto Rico,
Vaello Madero no longer was eligible for Supplemental Se-
curity Income benefits. Yet for several years, the U. S. Gov-
ernment remained unaware of Vaello Madero’s new resi-
dence and continued to pay him benefits. The overpayment
totaled more than $28,000.
   Seeking to recover those errant payments, the U. S. Gov-
ernment sued Vaello Madero for restitution. In response,
4            UNITED STATES v. VAELLO MADERO

                      Opinion of the Court

Vaello Madero invoked the U. S. Constitution. Vaello
Madero argued that Congress’s exclusion of residents of
Puerto Rico from the Supplemental Security Income pro-
gram violated the equal-protection component of the Fifth
Amendment’s Due Process Clause.
   Vaello Madero’s constitutional argument prevailed in the
District Court and the Court of Appeals, 956 F. 3d 12 (CA1
2020), and we granted certiorari, 592 U. S. ___ (2021). We
respectfully disagree with those Courts. In our view, this
Court’s precedents, in addition to the constitutional text
and historical practice discussed above, establish that Con-
gress may distinguish the Territories from the States in tax
and benefits programs such as Supplemental Security In-
come, so long as Congress has a rational basis for doing so.
   In Califano v. Torres, the Court addressed whether Con-
gress’s decision not to extend Supplemental Security In-
come to Puerto Rico violated the constitutional right to in-
terstate travel. 435 U. S. 1 (1978) (per curiam). Applying
the deferential rational-basis test, the Court upheld Con-
gress’s decision. The Court explained that Congress had
exempted residents of Puerto Rico from federal taxes. And
the Court concluded that Congress could likewise treat res-
idents of Puerto Rico differently from residents of the States
in the Supplemental Security Income benefits program.
Id., at 3–5, and n. 7.
   A few years later, in Harris v. Rosario, the Court again
ruled that Congress’s differential treatment of Puerto Rico
in a federal benefits program did not violate the Constitu-
tion—this time, the equal-protection component of the Fifth
Amendment’s Due Process Clause. 446 U. S. 651 (1980)
(per curiam). The Court stated that the Territory Clause
permits Congress to “treat Puerto Rico differently from
States so long as there is a rational basis for its actions.”
Id., at 651−652. Citing the prior decision in Torres, the
Court noted that Congress’s tax laws treated residents of
Puerto Rico differently from residents of the States. And
                  Cite as: 596 U. S. ____ (2022)            5

                      Opinion of the Court

the Court concluded that Congress could do the same for
that benefits program. 446 U. S., at 651–652.
   Those two precedents dictate the result here. The defer-
ential rational-basis test applies. And Puerto Rico’s tax sta-
tus—in particular, the fact that residents of Puerto Rico are
typically exempt from most federal income, gift, estate, and
excise taxes—supplies a rational basis for likewise distin-
guishing residents of Puerto Rico from residents of the
States for purposes of the Supplemental Security Income
benefits program. See Torres, 435 U. S., at 5, n. 7; Rosario,
446 U. S., at 652. In devising tax and benefits programs, it
is reasonable for Congress to take account of the general
balance of benefits to and burdens on the residents of
Puerto Rico. In doing so, Congress need not conduct a dol-
lar-to-dollar comparison of how its tax and benefits pro-
grams apply in the States as compared to the Territories,
either at the individual or collective level. See Torres, 435
U. S., at 3–5, and n. 7; Rosario, 446 U. S., at 652. Congress
need only have a rational basis for its tax and benefits pro-
grams. Congress has satisfied that requirement here.
   Moreover, Vaello Madero’s position would usher in poten-
tially far-reaching consequences. For one, Congress would
presumably need to extend not just Supplemental Security
Income but also many other federal benefits programs to
residents of the Territories in the same way that those pro-
grams cover residents of the States. And if this Court were
to require identical treatment on the benefits side, resi-
dents of the States could presumably insist that federal
taxes be imposed on residents of Puerto Rico and other Ter-
ritories in the same way that those taxes are imposed on
residents of the States. Doing that, however, would inflict
significant new financial burdens on residents of Puerto
Rico, with serious implications for the Puerto Rican people
and the Puerto Rican economy. The Constitution does not
6              UNITED STATES v. VAELLO MADERO

                         Opinion of the Court

require that extreme outcome.*
                         *    *     *
   The Constitution affords Congress substantial discretion
over how to structure federal tax and benefits programs for
residents of the Territories. Exercising that discretion,
Congress may extend Supplemental Security Income bene-
fits to residents of Puerto Rico. Indeed, the Solicitor Gen-
eral has informed the Court that the President supports
such legislation as a matter of policy. But the limited ques-
tion before this Court is whether, under the Constitution,
Congress must extend Supplemental Security Income to
residents of Puerto Rico to the same extent as to residents
of the States. The answer is no. We therefore reverse the
judgment of the U. S. Court of Appeals for the First Circuit.

                                                    It is so ordered.




——————
  *The Court’s decision today should not be read to imply that Congress
may exclude residents of individual States from benefits programs. Con-
gress has not done so, and that question is not presented in this case.
                  Cite as: 596 U. S. ____ (2022)             1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–303
                          _________________


            UNITED STATES, PETITIONER v.
             JOSE LUIS VAELLO MADERO
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                         [April 21, 2022]

   JUSTICE THOMAS, concurring.
   I join the opinion of the Court. I write separately to ad-
dress the premise that the Due Process Clause of the Fifth
Amendment contains an equal protection component whose
substance is “precisely the same” as the Equal Protection
Clause of the Fourteenth Amendment. Weinberger v. Wie-
senfeld, 420 U. S. 636, 638, n. 2 (1975). Although I have
joined the Court in applying this doctrine, see Adarand
Constructors, Inc. v. Peña, 515 U. S. 200, 213–217 (1995), I
now doubt whether it comports with the original meaning
of the Constitution. Firmer ground for prohibiting the Fed-
eral Government from discriminating on the basis of race,
at least with respect to civil rights, may well be found in the
Fourteenth Amendment’s Citizenship Clause.
                              I
  Until the middle of the 20th century, this Court consist-
ently recognized that the Fifth Amendment “contains no
equal protection clause and it provides no guaranty against
discriminatory legislation by Congress.” Detroit Bank v.
United States, 317 U. S. 329, 337 (1943); see also LaBelle
Iron Works v. United States, 256 U. S. 377, 392 (1921).
However, the Court did maintain that the Fifth Amend-
ment’s Due Process Clause prohibited “such discriminatory
2            UNITED STATES v. VAELLO MADERO

                     THOMAS, J., concurring

legislation by Congress as amounts to a denial of due pro-
cess,” i.e., legislation that would fail rational-basis review.
Hirabayashi v. United States, 320 U. S. 81, 100, 102 (1943).
   In Bolling v. Sharpe, 347 U. S. 497 (1954), the Court be-
gan in earnest to fold an “equal protection” guarantee into
the concept of “due process.” Decided the same day as
Brown v. Board of Education, 347 U. S. 483 (1954), Bolling
confronted the constitutionality of government-imposed
segregation in the District of Columbia’s public schools. Be-
cause any such segregation was attributable to Congress,
see U. S. Const., Art. I, §8, cl. 17, rather than state action,
the Equal Protection Clause did not apply. Bolling instead
read an equal protection principle into the Fifth Amend-
ment’s requirement that “[n]o person shall . . . be deprived
of life, liberty, or property, without due process of law.” See
347 U. S., at 498–500.
   Bolling’s locating of an equal protection guarantee in the
Fifth Amendment’s Due Process Clause raises substantial
questions. First, Bolling’s interpretation seemingly relies
upon the Lochner-era theory that “unreasonable discrimi-
nation” is “a denial of due process of law.” 347 U. S., at 499
(citing Buchanan v. Warley, 245 U. S. 60 (1917)); see also
347 U. S., at 500 (“Segregation in public education is not
reasonably related to any proper governmental objective”
and therefore “constitutes an arbitrary deprivation of . . .
liberty”); see Lochner v. New York, 198 U. S. 45 (1905). By
invoking “due process” to hold an allegedly “unreasonable”
or “arbitrary” legislative classification unconstitutional,
Bolling made clear that it was applying this Court’s “sub-
stantive due process” doctrine.          See N. Chapman &
M. McConnell, Due Process as Separation of Powers, 121
Yale L. J. 1672, 1800 (2012) (“[W]hen the Court purports to
evaluate whether a state’s interest is ‘legitimate’ or a ‘jus-
tif[ied]’ interference with a judge-made liberty, the result is
no different in principle than in other modern substantive
due process cases”).
                  Cite as: 596 U. S. ____ (2022)             3

                     THOMAS, J., concurring

   But “[t]he notion that a constitutional provision that
guarantees only ‘process’ before a person is deprived of life,
liberty, or property could define the substance of those
rights strains credulity for even the most casual user of
words.” McDonald v. Chicago, 561 U. S. 742, 811 (2010)
(THOMAS, J., concurring in part and concurring in judg-
ment). Rather, “ ‘considerable historical evidence supports
the position that “due process of law” was a separation-of-
powers concept designed as a safeguard against unlicensed
executive action, forbidding only deprivations not author-
ized by legislation or common law.’ ” Johnson v. United
States, 576 U. S. 591, 623 (2015) (THOMAS, J., concurring in
judgment) (quoting D. Currie, The Constitution in the Su-
preme Court: The First Hundred Years 1789–1888, p. 272
(1985)); see also In re Winship, 397 U. S. 358, 378–382
(1970) (Black, J., dissenting). And, to the extent that the
Due Process Clause restrains the authority of Congress, it
may, at most, prohibit Congress from authorizing the dep-
rivation of a person’s life, liberty, or property without
providing him the “customary procedures to which freemen
were entitled by the old law of England.” Pacific Mut. Life
Ins. Co. v. Haslip, 499 U. S. 1, 28 (1991) (Scalia, J., concur-
ring in judgment) (internal quotation marks omitted); see
also Murray’s Lessee v. Hoboken Land & Improvement Co.,
18 How. 272 (1856). Either way, the Fifth Amendment’s
text and history provide little support for modern substan-
tive due process doctrine.
   To be sure, some have argued that “antebellum due pro-
cess theory commonly included an equality principle” that
circumscribed legislative authority. K. Lash, Enforcing the
Rights of Due Process, 106 Geo. L. J. 1389, 1443 (2018). But
there is no historical consensus that this kind of substan-
tive due process took hold in antebellum America. See, e.g.,
I. Wurman, The Second Founding 28–35 (2020). And, in
any event, “the pre-constitutional and Founding-era evi-
dence regarding the meaning of ‘due process of law’ strongly
4             UNITED STATES v. VAELLO MADERO

                      THOMAS, J., concurring

suggests the phrase most likely would have been viewed in
1791 . . . as guaranteeing either that duly enacted law
would be followed or that certain requisite procedures
would be observed.” R. Williams, The One and Only Sub-
stantive Due Process Clause, 120 Yale L. J. 408, 416 (2010).
It is not clear why post-1791 developments should displace
more probative preconstitutional and founding-era evi-
dence. See, e.g., S. Calabresi & S. Prakash, The President’s
Power To Execute the Laws, 104 Yale L. J. 541, 550–551
(1994) (“[T]he Constitution’s postenactment ‘legislative’
history” is “the history that is least likely to reflect the orig-
inal understanding”).
   Second, Bolling reasoned that the “liberty” protected by
the Due Process Clause covers “the full range of conduct
which the individual is free to pursue,” 347 U. S., at 499–
500, and therefore guaranteed freedom from segregated
schooling. That understanding of “liberty” likely sweeps too
broadly. Given the relevant history, “it is hard to see how
the ‘liberty’ protected by the [Due Process Clause] could be
interpreted to include anything broader than freedom from
physical restraint.” Obergefell v. Hodges, 576 U. S. 644, 725
(2015) (THOMAS, J., dissenting). And even if “liberty” en-
compasses more than that, “[i]n the American legal tradi-
tion, liberty has long been understood as individual freedom
from governmental action, not as a right to a particular gov-
ernment entitlement.” Id., at 726; see also C. Green, Seven
Problems With Antidiscrimination Due Process, 11 Faulk-
ner L. Rev. 1, 32 (2019) (“Even on [a] very expansive view,
‘liberty’ is still only freedom from interference, rather than
positive rights to receive benefits or participate in others’
activities”). Consequently, if “liberty” in the Due Process
Clause does not include any rights to public benefits, it is
unclear how that provision can constrain the regulation of
access to those benefits.
   Third, although the Bolling Court claimed that its deci-
sion “d[id] not imply that [due process and equal protection]
                  Cite as: 596 U. S. ____ (2022)              5

                     THOMAS, J., concurring

are always interchangeable phrases,” 347 U. S., at 499, its
logic led this Court to later erase any distinction between
them. We now maintain that the “equal protection obliga-
tions imposed by the Fifth and the Fourteenth Amend-
ments [are] indistinguishable.” Adarand Constructors,
Inc., 515 U. S., at 217; see also Sessions v. Morales-
Santana, 582 U. S. ___, ___, n. 1 (2017) (slip op., at 2, n. 1).
But if “due process of law” fully subsumed the guarantee of
equal protection, it is unclear why §1 of the Fourteenth
Amendment would redundantly state both requirements in
consecutive Clauses. See, e.g., G. Maggs, Innovation in
Constitutional Law, 86 Nw. U. L. Rev. 1038, 1053 (1992)
(Maggs); R. Natelson, The Constitution and the Public
Trust, 52 Buffalo L. Rev. 1077, 1174, n. 432 (2004); R. Pri-
mus, Bolling Alone, 104 Colum. L. Rev. 975, 976, n. 7
(2004).
   Fourth, Bolling asserted that because the Constitution
prohibits States from racially segregating public schools, “it
would be unthinkable that the same Constitution would im-
pose a lesser duty on the Federal Government.” 347 U. S.,
at 500. For one, such moral judgments lie beyond the com-
mission of the federal courts. For another, the assertion is
debatable at best. “The Constitution contains many limita-
tions that apply only to the states, or only to the federal
government, and this Court is not free to disregard those
aspects of the constitutional design.” M. McConnell, Con-
curring in the Judgment, in What Brown v. Board of Edu-
cation Should Have Said 166 (J. Balkin ed. 2001)
(McConnell) (footnotes omitted); see also Maggs 1052. Like-
wise, “the enactors of the Fourteenth Amendment might
have reasonably believed that [an equal protection] provi-
sion was not needed against the federal government” be-
cause it “had shown itself to be a much better protector of
the rights of minorities than had the states.” M. Rappaport,
Originalism and the Colorblind Constitution, 89 Notre
Dame L. Rev. 71, 90 (2013); see also J. Ely, Democracy and
6            UNITED STATES v. VAELLO MADERO

                     THOMAS, J., concurring

Distrust 33 (1980); McConnell 167; K. Roosevelt, Forget the
Fundamentals: Fixing Substantive Due Process, 8 U. Pa. J.
Const. L. 983, 997 (2006).
  In sum, the text and history of the Fifth Amendment’s
Due Process Clause provide limited support for reading into
that provision an equal protection guarantee.
                               II
   Even if the Due Process Clause has no equal protection
component, the Constitution may still prohibit the Federal
Government from discriminating on the basis of race, at
least with respect to civil rights. While my conclusions re-
main tentative, I think that the textual source of that obli-
gation may reside in the Fourteenth Amendment’s Citizen-
ship Clause. That Clause provides: “All persons born or
naturalized in the United States and subject to the jurisdic-
tion thereof, are citizens of the United States and of the
State wherein they reside.” Amdt. 14, §1, cl. 1. As I sketch
out briefly below, considerable historical evidence suggests
that the Citizenship Clause “was adopted against a
longstanding political and legal tradition that closely asso-
ciated the status of ‘citizenship’ with the entitlement to le-
gal equality.” R. Williams, Originalism and the Other De-
segregation Decision, 99 Va. L. Rev. 493, 501 (2013)
(Williams); see also A. Amar, Intratextualism, 112 Harv.
L. Rev. 747, 768–769 (1999). Thus, the Citizenship Clause
could provide a firmer foundation for Bolling’s result than
the Fifth Amendment’s Due Process Clause.
                                A
   In the years before the Fourteenth Amendment’s adop-
tion, jurists and legislators often connected citizenship with
equality. Namely, the absence or presence of one entailed
the absence or presence of the other. See Williams 513–515
(discussing political discourse during the 1820s). By the
                  Cite as: 596 U. S. ____ (2022)             7

                     THOMAS, J., concurring

late 1850s, the connection was well established. For exam-
ple, even Chief Justice Taney in Dred Scott v. Sandford, 19
How. 393 (1857), demonstrated this connection when dis-
cussing why, erroneously in my view, free blacks were “not
intended to be included . . . under the word ‘citizens’ in the
Constitution,” and therefore could “claim none of the rights
and privileges which that instrument provides for and se-
cures to citizens of the United States.” Id., at 404. Accord-
ing to Taney, free blacks were at the founding “considered
as a subordinate and inferior class of beings who had been
subjugated by the dominant race, and, whether emanci-
pated or not, yet remained subject to their authority, and
had no rights or privileges but such as those who held power
and the Government might choose to grant them.” Id., at
404–405.
    He reached that conclusion after surveying discrimina-
tory state laws and finding it “hardly consistent with the
respect due to these States, to suppose that they regarded
at that time, as fellow-citizens and members of the sover-
eignty, a class of beings whom they had thus stigmatized
. . . and upon whom they had impressed such deep and en-
during marks of inferiority and degradation.” Id., at 416.
Under the Comity Clause of Article IV, moreover, States
could not place “citizens” of the United States “in an inferior
grade.” Id., at 423. Because it was long assumed that
blacks could be placed in such an “inferior grade,” how then
could they be citizens? For Taney, then, States’ longstand-
ing and widespread practice of denying free blacks equal
civil rights conclusively showed that blacks were not “citi-
zens” entitled to various constitutional protections, such as
the right to sue in federal court.
    Senator Stephen Douglas, defending Dred Scott a few
months later in Springfield, Illinois, expressed the converse
of Taney’s reasoning. He asked his audience, “What is the
object of making [Dred Scott] a citizen?” and answered, “Of
course to give him the rights, privileges and immunities of
8               UNITED STATES v. VAELLO MADERO

                          THOMAS, J., concurring

a citizen, it being the great fundamental law in our Govern-
ment, that under the law, citizens are equal in their rights
and privileges.” Kansas—The Mormons—Slavery, in A Po-
litical Textbook for 1860, p. 155 (H. Greeley & J. Cleveland
eds. 1860). Thus, Douglas recognized that the bestowal of
citizenship ineluctably entailed equal civil rights. Aboli-
tionists agreed, but, unlike Taney and Douglas, reasoned
that all persons—black or white—born in the United States
were citizens and therefore entitled to equal civil rights.
See Williams 515–518.1
   After the Civil War, the Nation again confronted the citi-
zenship status of black Americans. Though they were no
longer slaves in light of the Thirteenth Amendment, the
question remained whether, by virtue of their freedom from
bondage, these native-born men and women were “citizens.”
Consistent with Taney’s view in Dred Scott, southern gov-
ernments rejected that free blacks were citizens and conse-
quently enacted “Black Codes” that “restricted freed slaves’
rights to make and enforce private contracts, to own and
convey real and personal property, to hold certain jobs, to
seek relief in court, and to participate in common life as or-
dinary citizens.” J. Harrison, Reconstructing the Privileges
or Immunities Clause, 101 Yale L. J. 1385, 1388 (1992).

——————
   1 To be sure, not all agreed that citizenship entailed civil equality. Jus-

tice Curtis, dissenting in Dred Scott v. Sandford, 19 How. 393 (1857),
argued that “citizenship, under the Constitution of the United States, is
not dependent on the possession of any particular political or even of all
civil rights.” Id., at 583; see also United States v. Rhodes, 27 F. Cas. 785,
790 (No. 16,151) (CC Ky. 1866) (Swayne, J., for the court) (“The fact that
one is a subject or citizen determines nothing as to his rights as such”);
10 Op. Atty. Gen. 382, 398 (1862) (“I can hardly comprehend the thought
of the absolute incompatibility of degradation and citizenship”); 2
J. Kent, Commentaries on American Law *258, n. b (9th ed. 1858) (“If a
slave born in the United States be . . . lawfully discharged from bondage,”
he “becomes thenceforward a citizen” even if he remained subject to
“such disabilities as the laws of the states respectively may deem it ex-
pedient to prescribe to free persons of color”).
                  Cite as: 596 U. S. ____ (2022)              9

                     THOMAS, J., concurring

  In response, Congress enacted the Civil Rights Act of
1866 to both repudiate Dred Scott and eradicate the Black
Codes. The 1866 Act contained a citizenship clause similar
to the Fourteenth Amendment’s: “[A]ll persons born in the
United States and not subject to any foreign power, exclud-
ing Indians not taxed, are hereby declared to be citizens of
the United States.” Act of Apr. 9, 1866, 14 Stat. 27. The
provision immediately succeeding that citizenship guaran-
tee clarified that “such citizens, of every race and color”
were entitled to
    “the same right, in every State and Territory in the
    United States, to make and enforce contracts, to sue,
    be parties, and give evidence, to inherit, purchase,
    lease, sell, hold, and convey real and personal property,
    and to full and equal benefit of all laws and proceedings
    for the security of person and property, as is enjoyed by
    white citizens, and shall be subject to like punishment,
    pains, and penalties, and to none other.” Ibid.
Fleshing out the implications of the citizenship declaration,
this clause suggests that the right to be free of racial dis-
crimination with respect to the enjoyment of certain rights
is a constituent part of citizenship.
   Moreover, as Congress debated the 1866 Act, “the view
that the status of citizenship conferred upon its recipients
at least some minimal level of equality rights was widely
shared among both supporters and opponents.” Williams
535. For instance, Representative Samuel Shellabarger ar-
gued that “the right of all citizens to be secured in the en-
joyment of whatever privileges their citizenship does confer
upon them is in its very nature equal . . . .” Cong. Globe,
39th Cong., 1st Sess., 1293 (1866). Representative Henry
Jarvis Raymond, meanwhile, wanted Congress to declare
that free blacks were citizens, “and thus secure to them
whatever rights, immunities, privileges, and powers belong
as of right to all citizens of the United States.” Id., at 1266;
10           UNITED STATES v. VAELLO MADERO

                     THOMAS, J., concurring

see also ibid. (“[T]he right of citizenship involves everything
else. Make the colored man a citizen of the United States
and he has every right which you or I have as citizens of the
United States . . . ”). And after President Johnson’s veto,
Representative William Lawrence, the 1866 Act’s principal
House sponsor, maintained that “the very nature of citizen-
ship” guaranteed an “equality of civil rights.” Id., at 1836.
   The 1866 Act’s reversal of Dred Scott raised questions
whether Congress had such authority under the existing
Constitution. See, e.g., K. Lash, The Fourteenth Amend-
ment and the Privileges and Immunities of American Citi-
zenship 169 (2014). Once incorporated into the Fourteenth
Amendment, the Citizenship Clause “forever closed the
door on Dred Scott” and “constitutionalized the Civil Rights
Act of 1866.” Id., at 171. When Senator Jacob Howard
moved to add the Citizenship Clause, he and others charac-
terized the Clause as largely “declaratory” of existing law,
including the 1866 Act. Cong. Globe, 39th Cong., 1st Sess.,
at 2890 (remarks of Sen. Howard); see also id., at 2896 (re-
marks of Sen. Doolittle). Then, as Congress considered the
Citizenship Clause, Republicans reiterated the same equal-
citizenship principle that featured in the debates over the
1866 Act. Senator John Conness, for instance, remarked
that the 1866 Act guaranteed that all born in the United
States “be regarded and treated as citizens of the United
States, entitled to equal civil rights with other citizens of
the United States.” Id., at 2891; see also Williams 543–548.
And during the ratification debates, Republicans continued
to publicly advocate that citizenship and equal civil rights
were concomitant. See id., at 549–554.
                              B
   In the years following the Fourteenth Amendment’s rati-
fication, several Justices also appeared to endorse this un-
derstanding of the Citizenship Clause, consistent with
Reconstruction-era discourse. In the Slaughter-House
                  Cite as: 596 U. S. ____ (2022)             11

                     THOMAS, J., concurring

Cases, 16 Wall. 36 (1873), Justice Bradley’s dissent articu-
lated the equal-citizenship principle: “Citizenship of the
United States ought to be, and, according to the Constitu-
tion, is, a sure and undoubted title to equal rights in any
and every State in this Union.” Id., at 113. “If a man be
denied full equality before the law, he is denied one of the
essential rights of citizenship as a citizen of the United
States.” Ibid.; see also id., at 118 (“Equality before the law
is undoubtedly one of privileges and immunities of every
citizen”). Justice Field’s dissent similarly explained that
the 1866 Act rested “upon the theory that citizens of the
United States as such were entitled to the rights and privi-
leges enumerated, and that to deny to any such citizen
equality in these rights and privileges with others, was, to
the extent of the denial, subjecting him to an involuntary
servitude,” i.e., rejecting his status as a citizen. Id., at 91–
92.
   Three years after the Slaughter-House Cases, Congress
enacted the Civil Rights Act of 1875, prohibiting discrimi-
nation in public accommodations. During the congressional
debates over the 1875 Act, Republicans reiterated the rela-
tionship between the status of “citizen” and entitlement to
equal civil rights. See Williams 565–570; see also C. Green,
Equal Citizenship, Civil Rights, and the Constitution 164–
202 (2015) (collecting examples). In a virtually unanimous
opinion, this Court held the 1875 Act unconstitutional be-
cause discrimination by public accommodations was not
state action Congress could regulate under the Fourteenth
Amendment. See Civil Rights Cases, 109 U. S. 3, 25–26
(1883). The lone dissenter, Justice John Marshall Harlan,
focused primarily on citizenship and echoed Republicans’
understanding of equal citizenship: “Citizenship in this
country necessarily imports at least equality of civil rights
among citizens of every race in the same State. It is funda-
mental in American citizenship that, in respect of such
rights, there shall be no discrimination by the State . . .
12             UNITED STATES v. VAELLO MADERO

                         THOMAS, J., concurring

against any citizen because of his race.” Id., at 48.
  Only five years later, a unanimous Court in Gibson v.
Mississippi, 162 U. S. 565 (1896), seemingly confirmed Har-
lan’s understanding of citizenship and the textual source of
the equal-citizenship guarantee. Writing for the Court,
Justice Harlan declared that “the Constitution of the
United States, in its present form, forbids, so far as civil and
political rights are concerned, discrimination by the General
Government, or by the States, against any citizen because
of his race. All citizens are equal before the law.” Id., at
591 (emphasis added).2 The Court’s reference to the Con-
stitution “in its present form” (i.e., in 1896) indicates that
the Court located an equality principle applicable to both
the States and “the General Government” in the Fourteenth
Amendment, not the Fifth. And because the usual textual
candidates—the Privileges or Immunities Clause, Due Pro-
cess Clause, and Equal Protection Clause—apply only to
“State[ s],” it stands to reason that Gibson understood the
Citizenship Clause to forbid discrimination by the Federal
Government “so far as civil . . . rights are concerned.” Ibid.3
——————
   2 Although Bolling v. Sharpe, 347 U. S. 497, 499 (1954), recited part of

this quotation, it did not attempt to explain how Gibson’s discussion of
racial equality among “citizens” implicated the Fifth Amendment’s Due
Process Clause, which applies broadly to all “person[s].”
   3 This understanding of the Citizenship Clause likely would not render

other parts of the Fourteenth Amendment redundant. First, the Citizen-
ship Clause would not make the Equal Protection Clause redundant be-
cause the latter applies to “person[s],” while the Citizenship Clause and
Privileges or Immunities Clause apply to “citizens.” See McDonald v.
Chicago, 561 U. S. 742, 850, n. 19 (2010) (THOMAS, J., concurring in part
and concurring in judgment). Additionally, the Equal Protection Clause
may guarantee equality only with respect to a subset of rights related to
“protection,” while the Citizenship Clause and Privileges or Immunities
Clause implicate a broader set of civil rights. See n. 4, infra. Second,
this understanding of the Citizenship Clause also likely would not make
the Privileges or Immunities Clause redundant. In particular, there is
no evidence suggesting that Republicans disputed the proposition that
citizens “could [not] be deprived of rights of national citizenship by any
                      Cite as: 596 U. S. ____ (2022)                      13

                          THOMAS, J., concurring

   The same year as Gibson, Justice Harlan also penned his
dissent in Plessy v. Ferguson, 163 U. S. 537 (1896), in which
the Court upheld a Louisiana law requiring racial segrega-
tion on train cars. In asserting that the law was unconsti-
tutional, Harlan did not rely on the Equal Protection
Clause. Instead, he maintained that Louisiana’s law was
“inconsistent . . . with the equality of rights which pertains
to citizenship, National and State.” Id., at 555. And Har-
lan’s famous declaration underscores the connection be-
tween citizenship and equality: “Our Constitution is color-
blind, and neither knows nor tolerates classes among citi-
zens. In respect of civil rights, all citizens are equal before
the law.” Id., at 559 (emphasis added). Given that the
Equal Protection Clause speaks of “person[s],” rather than
citizens, Harlan’s reasoning in Plessy suggests that citizen-
ship itself carried with it a right to equal treatment inde-
pendent of the “equal protection of the laws” guaranteed to
all “person[s].”4
——————
governmental entity, whether state or federal, consistent with the Four-
teenth Amendment.” R. Barnett & E. Bernick, The Original Meaning of
the Fourteenth Amendment 202 (2021). “All that was constitutionally
disputed among Republicans involved the status of national privileges
and immunities in the states.” Id., at 203. Thus, the Privileges or Im-
munities Clause may have confirmed that States specifically could not
abridge the rights of national citizenship, including whatever civil equal-
ity is guaranteed to “citizens” under the Citizenship Clause.
   4 Justice Harlan’s decision not to rely on the Equal Protection Clause

also makes some sense in light of that provision’s object—the “Protection
of the Laws.” It is possible that the Equal Protection Clause does not
prohibit discriminatory legislative classifications, but, consistent with its
focus on “protection,” instead only “imposes a duty on each state to pro-
tect all persons and property within its jurisdiction from violence and to
enforce their rights through the court system.” C. Green, The Original
Sense of the (Equal) Protection Clause: Pre-Enactment History, 19 Geo.
Mason U. Civ. Rights L. J. 1, 3 (2008); see also C. Green, The Original
Sense of the (Equal) Protection Clause: Subsequent Interpretation and
Application, 19 Geo. Mason U. Civ. Rights L. J. 219 (2009); J. Harrison,
Reconstructing the Privileges or Immunities Clause, 101 Yale L. J. 1385,
1433–1451 (1992).
14              UNITED STATES v. VAELLO MADERO

                          THOMAS, J., concurring

   Beyond its emphasis on equal citizenship, Justice Har-
lan’s Plessy dissent also specifically recognized that the
Federal Government could not engage in racial discrimina-
tion. The Fourteenth Amendment, Harlan explained, “gave
citizenship to all born or naturalized in the United States,
and residing here,” “obliterated the race line from our sys-
tems of governments, National and State,” and “placed our
free institutions upon the broad and sure foundation of the
equality of all men before the law.” Id., at 563 (emphasis
added). In short, Harlan understood that citizenship and
equality went hand in hand and that equal citizenship pro-
hibited the Federal Government, as much as the States,
from discriminating with respect to civil rights.
   While the historical evidence above is by no means con-
clusive, it offers substantial support for the proposition
that, by conferring citizenship, the Citizenship Clause
guarantees citizens equal treatment by the Federal Govern-
ment with respect to civil rights.5
                      *     *    *
 Justice Harlan stated in Plessy that the Fourteenth
Amendment “added greatly to the dignity and glory of
American citizenship.” Id. at 555. And the “best part of



——————
   5 Adopting this understanding of the Citizenship Clause necessarily

prompts additional questions. For example, beyond prohibiting racial
discrimination with respect to civil rights, what other forms of discrimi-
nation does the Citizenship Clause proscribe? Is access to government
benefits a “privilege” or “immunity” of citizenship—i.e., a civil right? See,
e.g., id., at 1456 (observing that government benefits supported by gen-
eral taxation might have been understood by the Reconstruction gener-
ation as a privilege of citizenship). And, most relevant to Bolling itself,
is access to public education a “privilege” or “immunity” of citizenship?
See, e.g., M. McConnell, Originalism and the Desegregation Decisions,
81 Va. L. Rev. 947, 1023–1043, 1103–1105 (1995) (discussing the histor-
ical evidence).
                     Cite as: 596 U. S. ____ (2022)                    15

                         THOMAS, J., concurring

citizenship,” according to Charles Sumner, is “equality be-
fore the law.” Cong. Globe, 42d Cong., 2d Sess., 384 (1872).6
The Citizenship Clause’s conferral of the “dignity and glory
of American citizenship” may well prohibit the Federal Gov-
ernment from denying citizens equality with respect to civil
rights. Rather than continue to invoke the Fifth Amend-
ment’s Due Process Clause to justify Bolling, in an appro-
priate case, we should more carefully consider whether this
interpretation of the Citizenship Clause would yield a sim-
ilar, and more supportable, result.




——————
  6 Sumner continued: “Ceasing to be a slave the former victim has be-

come not only a man, but a citizen, admitted alike within the pale of hu-
manity and within the pale of citizenship. As a man he is entitled to all
the rights of man, and as a citizen he becomes a member of our common
household with equality as the prevailing law. . . . Whatever he may have
been, he is now the same as ourselves. Our rights are his rights; our
equality is his equality; our privileges and immunities are his great pos-
session.” Cong. Globe, 42d Cong., 2d Sess., 385.
                   Cite as: 596 U. S. ____ (2022)              1

                     GORSUCH, J., concurring

SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 20–303
                           _________________


            UNITED STATES, PETITIONER v.
             JOSE LUIS VAELLO MADERO
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                          [April 21, 2022]

  JUSTICE GORSUCH, concurring.
  A century ago in the Insular Cases, this Court held that
the federal government could rule Puerto Rico and other
Territories largely without regard to the Constitution. It is
past time to acknowledge the gravity of this error and admit
what we know to be true: The Insular Cases have no foun-
dation in the Constitution and rest instead on racial stere-
otypes. They deserve no place in our law.
                                  I
   The Insular Cases were the product of what John Hay
called a “ ‘splendid little war.’ ” F. Freidel, The Splendid Lit-
tle War 3 (1958) (quoting letter from J. Hay to T. Roosevelt).
Ostensibly waged to liberate Cuba and avenge the sinking
of the Maine, the Spanish-American War proved a boon for
the country’s burgeoning colonial ambitions.                 See
J. Cabranes, Citizenship and the American Empire, 127
U. Pa. L. Rev. 391, 392–395, and nn. 3–4 (1978) (Cabranes);
K. Wenzer, Theodore Roosevelt and the United States Bat-
tleship Maine, 9 Fed. Hist. 111, 113–116, 124–128 (2017).
The aging Spanish empire was in no position to defend its
island possessions, and several fell to American forces in
quick succession. See G. Lawson & G. Seidman, The Con-
stitution of Empire: Territorial Expansion and American
Legal History 111 (2004) (Lawson & Seidman). Under the
2            UNITED STATES v. VAELLO MADERO

                    GORSUCH, J., concurring

ensuing peace treaty signed in 1898, the United States took
possession of Puerto Rico, Guam, and the Philippines.
Treaty of Paris, Arts. 1–3, Dec. 10, 1898, 30 Stat. 1755–
1756.
   But these acquisitions, hard on the heels of the annexa-
tion of Hawaii, soon ignited a fierce debate. Some argued
that our republican traditions prevented the United States
from governing distant possessions as subservient colonies
without regard to the Constitution. Others sought to devise
new theories by which Congress could permanently rule the
country’s new acquisitions as a European power might, un-
restrained by domestic law. See Cabranes 395.
   Leading members of the legal academy provided influen-
tial support for those in the second camp. Their work cul-
minated in a series of articles in the Harvard Law Review
in 1899. Christopher Langdell argued that the Bill of
Rights was “so peculiarly . . . English that an immediate
and compulsory application of [those rights] to ancient and
thickly settled Spanish colonies would furnish . . . proof of
our unfitness to govern dependencies, or deal with alien
races.” The Status of Our New Territories, 12 Harv. L. Rev.
365, 386 (1899). James Bradley Thayer contended that
“there is no lack of power in our nation . . . to govern these
islands as colonies, substantially as England might govern
them.” Our New Possessions, 12 Harv. L. Rev. 464, 467
(1899). Abbott Lawrence Lowell submitted that, “apart
from treaty or legislation, possessions acquired by conquest
or cession do not become a part of the United States,” and
“constitutional limitations . . . do not apply.” The Status of
Our New Possessions: A Third View, 13 Harv. L. Rev. 155,
176 (1899). Such rules, he said, “are inapplicable except
among a people whose social and political evolution has
been consonant with our own.” Ibid.
   The debate over American colonialism made its first ap-
pearance in this Court in the form of a tax dispute in
Downes v. Bidwell, 182 U. S. 244 (1901). Pursuant to the
                  Cite as: 596 U. S. ____ (2022)            3

                    GORSUCH, J., concurring

Foraker Act, Congress erected a civil government in Puerto
Rico and imposed a tax on goods exported to, or imported
from, the new Territory. See Act of Apr. 12, 1900, ch. 191,
§§ 2–3, 31 Stat. 77–78. After incurring a $659.35 tax bill,
an importer challenged the Act as inconsistent with the
Constitution’s Tax Uniformity Clause, which provides that
“all Duties, Imposts, and Excises shall be uniform through-
out the United States.” Art. I, § 8, cl. 1; Downes, 182 U. S.,
at 247, 249.
   To answer the question whether the Act complied with
the Constitution, the Court resolved that it first had to de-
cide whether the Constitution applied at all in Puerto Rico.
Ultimately, a fractured set of opinions emerged. Employing
arguments similar to those advanced by Professors Lang-
dell and Thayer, Justice Brown saw things in the starkest
terms. Applying the Constitution made sense in “contigu-
ous territor[ies] inhabited only by people of the same race,
or by scattered bodies of native Indians.” Id., at 282. But
it would not do for islands “inhabited by alien races, differ-
ing from us in religion, customs, laws, methods of taxation,
and modes of thought.” Id., at 287. There, Justice Brown
contended, “the administration of government and justice,
according to Anglo-Saxon principles, may for a time be im-
possible.” Ibid. On his view, the Constitution should reach
Puerto Rico only if and when Congress so directed. Id., at
279.
   Justice White offered a different theory that drew on Pro-
fessor Lowell’s thinking. See Developments in the Law—
The U. S. Territories, 130 Harv. L. Rev. 1616, 1617–1620
(2017). To Justice White, the Constitution’s application de-
pended on “the situation of the territory and its relations to
the United States.” Downes, 182 U. S., at 293 (concurring
opinion). In some cases, Congress might express an inten-
tion to “incorporate” a Territory into the United States at a
future date; in a Territory like that the Constitution must
apply fully and immediately. Id., at 339. But in other
4            UNITED STATES v. VAELLO MADERO

                    GORSUCH, J., concurring

cases, Justice White argued, only “fundamental” (if unspec-
ified) aspects of the Constitution should have force. Id.,
at 291. In his judgment, Puerto Rico fell into this second
category and remained “foreign to the United States” be-
cause, unlike Territories in the American West, Congress
had not done enough to indicate its intention to “incorpo-
rate” the island. Id., at 341–342. Still, it would be a mis-
take to overstate the gap between the theories advanced by
Justice White and Justice Brown. At bottom, both rested
on a view about the Nation’s “right” to acquire and exploit
“an unknown island, peopled with an uncivilized race . . .
for commercial and strategic reasons”—a right that “could
not be practically exercised if the result would be to endow”
full constitutional protections “on those absolutely unfit to
receive [them].” Id., at 306 (White, J., concurring).
   In dissent, Chief Justice Fuller expressed astonishment
that Congress could “keep [a Territory], like a disembodied
shade, in an intermediate state of ambiguous existence for
an indefinite period.” Id., at 372. Justice Harlan criticized
the Court for “engraft[ing] upon our republican institutions
a colonial system such as exists under monarchical govern-
ments.” Id., at 380. And Justice Harlan dismissed Justice
White’s supposed middle ground, which he could find no-
where in the Constitution’s terms: “I am constrained to say
that this idea of ‘incorporation’ has some occult meaning
which my mind does not apprehend.” Id., at 391.
   Later decisions blurred the line between Justice Brown’s
approach and Justice White’s even further. Eventually, a
majority embraced Justice White’s “incorporation” theory,
including its suggestion that certain constitutional protec-
tions are “fundamental” and therefore apply even in far-
flung “unincorporated” possessions. Dorr v. United States,
195 U. S. 138, 148–149 (1904). At the same time, it became
clear that very few constitutional limits on the power of the
federal government could be relied upon in the newly ac-
quired Territories absent a clear congressional statement.
                  Cite as: 596 U. S. ____ (2022)              5

                     GORSUCH, J., concurring

See, e.g., Hawaii v. Mankichi, 190 U. S. 197, 215–216 (1903)
(opinion of Brown, J.); id., at 218–219 (White, J., concur-
ring); Cf. S. Laughlin, The Burger Court and the United
States Territories, 36 U. Fla. L. Rev. 755, 773 (1984)
(“[W]hile Justice White had won the battle over which doc-
trine should nominally prevail, Justice Brown had won the
war”).
   Even the right to trial by jury, the Court concluded, was
not fundamental enough to apply in unincorporated Terri-
tories like Puerto Rico. Balzac v. Porto Rico, 258 U. S. 298,
306, 308–310 (1922). It did not matter to the Court that, by
the time it reached the question, Congress had already
granted Puerto Ricans U. S. citizenship. See Act of Mar. 2,
1917, § 5, 39 Stat. 953. In the Court’s estimation, the “lo-
cality [was] determinative of the application of the Consti-
tution, . . . not the status of the people who live in it.” Bal-
zac, 258 U. S., at 309. And, on the Court’s account, Puerto
Rico’s “localities” included “compact and ancient communi-
ties” that had not yet developed the “impartial attitude” or
“conscious duty of participation” required of citizens by the
“Anglo-Saxon” jury trial. Id., at 310.
                               II
   The flaws in the Insular Cases are as fundamental as
they are shameful. Nothing in the Constitution speaks of
“incorporated” and “unincorporated” Territories. Nothing
in it extends to the latter only certain supposedly “funda-
mental” constitutional guarantees. Nothing in it author-
izes judges to engage in the sordid business of segregating
Territories and the people who live in them on the basis of
race, ethnicity, or religion.
   The Insular Cases can claim support in academic work of
the period, ugly racial stereotypes, and the theories of social
Darwinists. But they have no home in our Constitution or
its original understanding. In this country, the federal gov-
ernment “deriv[es] its powers directly” from the sovereign
6              UNITED STATES v. VAELLO MADERO

                        GORSUCH, J., concurring

people, McCulloch v. Maryland, 4 Wheat. 316, 404–405
(1819), and is empowered to act only in accord with the
terms of the written Constitution the people have approved,
Marbury v. Madison, 1 Cranch 137, 176–177 (1803). Em-
pires and duchies in Europe may have subscribed to the
“doctrine . . . that the people were made for kings, not kings
for the people.” The Federalist No. 45, p. 289 (C. Rossiter
ed. 1961) (J. Madison). “Monarchical and despotic govern-
ments” may possess the power to act “unrestrained by writ-
ten constitutions.” Downes, 182 U. S., at 380 (Harlan, J.,
dissenting). But our Nation’s government “has no existence
except by virtue of the Constitution,” and it may not ignore
that charter in the Territories any more than it may in the
States. Id., at 382.
   The Insular Cases’ departure from the Constitution’s
original meaning has never been much of a secret. Even
commentators at the time understood that the notion of ter-
ritorial incorporation was a thoroughly modern invention.1
The Insular Cases deviated, too, from this Court’s prior and
longstanding understanding of the Constitution. In 1898,
the very same year as the Spanish-American War, a lop-
sided majority of this Court judged it “beyond question”
that the Constitution’s jury-trial guarantees reached “the
territories of the United States.” Thompson v. Utah, 170
U. S. 343, 346–347 (1898) (Harlan, J.). Nearly 80 years be-
fore that, the Court held that the Constitution’s Tax Uni-
formity Clause constrained legislation governing the Dis-
trict of Columbia. Loughborough v. Blake, 5 Wheat. 317,
319 (1820) (Marshall, C. J.). In between, this Court reached


——————
  1 See C. Littlefield, The Insular Cases, 15 Harv. L. Rev. 169, 169–170

(1901); F. Coudert, The Evolution of the Doctrine of Territorial Incorpo-
ration, 26 Colum. L. Rev. 823, 832 (1926) (Coudert); see also M. Ramsey,
Originalism and Birthright Citizenship, 109 Geo. L. J. 405, 435 (2020);
Lawson & Seidman 196–197.
                      Cite as: 596 U. S. ____ (2022)                     7

                        GORSUCH, J., concurring

similar conclusions in case after case.2
  With the passage of time, this Court has come to admit
discomfort with the Insular Cases. See Reid v. Covert, 354
U. S. 1, 14 (1957) (plurality opinion); Financial Oversight
and Mgmt. Bd. for Puerto Rico v. Aurelius Investment, LLC,
590 U. S. ___, ___–___ (2020) (slip op., at 21–22). But in-
stead of confronting their errors directly, this Court has de-
vised a workaround. Employing the specious logic of the
Insular Cases, the Court has proceeded to declare “funda-
mental”—and thus applicable even to “unincorporated”
Territories—more and more of the Constitution’s guaran-
tees. See S. Cleveland, Powers Inherent in Sovereignty: In-
dians, Aliens, Territories, and the Nineteenth Century Or-
igins of Plenary Power Over Foreign Affairs, 81 Texas L.
Rev. 1, 241–243 (2002) (collecting cases).
  That solution is no solution. It leaves the Insular Cases
on the books. Lower courts continue to feel constrained to
apply their terms. See, e.g., Fitisemanu v. United States, 1
F. 4th 862, 873 (CA10 2021); Tuaua v. United States, 788
F. 3d 300, 306–307 (CADC 2015). And the fictions of the
Insular Cases on which this workaround depends are just
that. What provision of the Constitution could any judge
rightly declare less than fundamental? On what basis could
any judge profess the right to draw distinctions between in-
corporated and unincorporated Territories, terms nowhere
mentioned in the Constitution and which in the past have
turned on bigotry? There are no good answers to these bad
questions.
——————
  2 See, e.g., Springville v. Thomas, 166 U. S. 707, 708–709 (1897) (Sev-

enth Amendment jury-unanimity requirement applied in Utah Terri-
tory); Wilkerson v. Utah, 99 U. S. 130, 137 (1879) (Eighth Amendment
prohibition on cruel and unusual punishment applied in Utah Territory);
Reynolds v. United States, 98 U. S. 145, 154, 158, 162 (1879) (Sixth
Amendment jury-trial and confrontation rights and First Amendment
free-exercise right applied in Utah Territory); see also Cross v. Harrison,
16 How. 164, 193, 197–198 (1854) (domestic law, including the Tax Uni-
formity Clause, applied in California).
8              UNITED STATES v. VAELLO MADERO

                        GORSUCH, J., concurring

  This workaround, too, has proven as ineffectual as it is
inappropriate. Perhaps this Court can continue to drain
the Insular Cases of some of their poison by declaring pro-
vision after provision of the Constitution “fundamental”
and thus operative in “unincorporated” Territories. But
even one hundred years on, that pitiable job remains unfin-
ished. Still today under this Court’s cases we are asked to
believe that the right to a trial by jury remains insuffi-
ciently “fundamental” to apply to some 3 million U. S. citi-
zens in “unincorporated” Puerto Rico. At the same time,
the full panoply of constitutional rights apparently applies
on the Palmyra Atoll, an uninhabited patch of land in the
Pacific Ocean, because it represents our Nation’s only re-
maining “incorporated” Territory.3 It is an implausible and
embarrassing state of affairs.
  The case before us only defers a long overdue reckoning.
Rather than ask the Court to overrule the Insular Cases,
both sides in this litigation work from the shared premise
that the equal protection guarantee under which Mr. Vaello
Madero brings his claim is a “fundamental” feature of the
Constitution and thus applies in “unincorporated” Territo-
ries like Puerto Rico. See Tr. of Oral Arg. 10–11; Brief for


——————
   3 The atoll lies approximately 1,000 miles from Hawaii. Palmyra Atoll,

Dept. of Interior, Office of Insular Affairs (last visited Apr. 19, 2022),
https://www.doi.gov/oia/islands/palmyraatoll (Palmyra Atoll DOI Over-
view). When Congress supposedly “incorporated” Hawaii as a Territory,
it included Palmyra, then a Hawaiian possession. See Act of Apr. 30,
1900, ch. 339, §§ 2–5, 31 Stat. 141–142; Hawaii v. Mankichi, 190 U. S.
197, 211 (1903) (Congress “formally incorporated” Hawaii in 1900);
United States v. Fullard-Leo, 331 U. S. 256, 259 (1947). Ultimately, how-
ever, the atoll was not folded into Hawaii on statehood, and it remained
under federal control. See Act of Mar. 18, 1959, Pub. L. 86–3, § 2, 73
Stat. 4; Act of July 12, 1960, § 48, 74 Stat. 424. So today our bureaucra-
cies endow that Territory alone a capital “T” in their official lists while
the others, Puerto Rico included, earn only a lowercase “t.” See Palmyra
Atoll DOI Overview.
                      Cite as: 596 U. S. ____ (2022)                     9

                        GORSUCH, J., concurring

United States 12. Proceeding on the parties’ shared prem-
ise, the Court applies the Constitution and holds that the
conduct challenged here does not offend its terms. All that
may obviate the necessity of overruling the Insular Cases
today. But it should not obscure what we know to be true
about their errors, and in an appropriate case I hope the
Court will soon recognize that the Constitution’s applica-
tion should never turn on a governmental concession or the
misguided framework of the Insular Cases. Asked why he
dissented in those cases year after year, Justice Harlan re-
plied that “ ‘no question can be settled until settled right.’ ”
Coudert 842. We should settle this question right.
   To be sure, settling this question right would raise diffi-
cult new ones. Cases would no longer turn on the fictions
of the Insular Cases but on the terms of the Constitution
itself. Disputes are sure to arise about exactly which of its
individual provisions applies in the Territories and how.
Some of these new questions may prove hard to resolve.
But at least they would be the right questions. And at least
courts would employ legally justified tools to answer them,
including not just the Constitution’s text and its original
understanding but the Nation’s historical practices (or at
least those uninfected by the Insular Cases). See Fitise-
manu, 1 F. 4th, at 883 (Tymkovich, C. J., concurring); see
also NLRB v. Noel Canning, 573 U. S. 513, 525 (2014); id.,
at 572–574, and n. 1 (Scalia, J., dissenting); W. Baude, Con-
stitutional Liquidation, 71 Stan. L. Rev. 1, 13–21 (2019).
Nor, in any event, can the difficulty of the task supply an
excuse for neglecting it.4
——————
  4 In the last few years, some have attempted a revisionist account of

the Insular Cases. On this view, this Court’s decision to withhold full
constitutional protection from “unincorporated” Territories (now) serves
the beneficial end of safeguarding traditional cultures. See, e.g., Fitise-
manu, 1 F. 4th, at 870. Put aside the amicus briefs from the Governor of
Puerto Rico, territorial advocacy groups, and the U. S. Virgin Islands ex-
pressing vehement disagreement with the Insular Cases. Put aside, too,
10             UNITED STATES v. VAELLO MADERO

                        GORSUCH, J., concurring

                               *
  Because no party asks us to overrule the Insular Cases to
resolve today’s dispute, I join the Court’s opinion. But the
time has come to recognize that the Insular Cases rest on a
rotten foundation. And I hope the day comes soon when the
Court squarely overrules them. We should follow Justice
Harlan and settle this question right. Our fellow Ameri-
cans in Puerto Rico deserve no less.




——————
the uncomfortable truth that recent attempts to repurpose the Insular
Cases merely drape the worst of their logic in new garb. At bottom, the
Constitution’s restraints on federal power do not turn on a court’s un-
schooled assessment of a Territory’s local customs or contemporary cur-
rents in public opinion or academic theory. Our government may not
deny constitutionally protected individual rights out of (purportedly) be-
nign neglect any more than it may out of animus.
                  Cite as: 596 U. S. ____ (2022)              1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–303
                          _________________


            UNITED STATES, PETITIONER v.
             JOSE LUIS VAELLO MADERO
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                         [April 21, 2022]

   JUSTICE SOTOMAYOR, dissenting.
   The Supplemental Security Income (SSI) program pro-
vides a guaranteed minimum income to certain vulnerable
citizens who lack the means to support themselves. If they
meet uniform federal eligibility criteria, recipients are enti-
tled to SSI regardless of their contributions, or their State’s
contributions, to the United States Treasury, which funds
the program. Despite these broad eligibility criteria, today
the Court holds that Congress’ decision to exclude citizen
residents of Puerto Rico from this important safety-net pro-
gram is consistent with the Fifth Amendment’s equal pro-
tection guarantee. I disagree. In my view, there is no ra-
tional basis for Congress to treat needy citizens living
anywhere in the United States so differently from others.
To hold otherwise, as the Court does, is irrational and anti-
thetical to the very nature of the SSI program and the equal
protection of citizens guaranteed by the Constitution. I re-
spectfully dissent.
                                I
   Congress’ enactment of the SSI program in 1972 repre-
sented a major change in the Federal Government’s rela-
tionship with States and Territories in assisting low-income
individuals. Prior to 1972, means-based assistance for peo-
ple over the age of 64, blind people, or those with disabilities
2              UNITED STATES v. VAELLO MADERO

                       SOTOMAYOR, J., dissenting

came in the form of programs administered and funded by
States and supplemented with matching federal funds. See
S. Rep. No. 92–1230, pp. 383–384. One of those programs
was known as Aid to the Aged, Blind, and Disabled (AABD).
Under AABD, the States and Territories set their own in-
come and asset limits for individual participation and de-
termined their own benefit amounts. See Brief for Public
Benefits Scholars as Amici Curiae 27. The Federal Govern-
ment paid 75% of the benefits and 50% of the administra-
tive costs, subject to a statutory cap on total expenditures.
See Congressional Research Service, W. Morton, Cash As-
sistance for the Aged, Blind, and Disabled in Puerto Rico 12
(2016).
   To provide a uniform, guaranteed minimum income for
the neediest adults, Congress established the SSI program
in 1972. In creating the SSI program, Congress “displaced
the States.” Schweiker v. Gray Panthers, 453 U. S. 34, 38
(1981). Rather than dispensing money through block
grants to the States, SSI provides monthly cash benefits di-
rectly to qualifying low-income individuals who are over 65
years old, blind, or disabled. The Federal Government sets
uniform qualifications for eligibility and fully funds the pro-
gram through mandatory appropriations from the general
fund of the United States Treasury. See 42 U. S. C. §1381
et seq. Unlike AABD benefits, SSI benefits do not vary
based on the specific State or Territory that a beneficiary is
located in, as long as the beneficiary is otherwise eligible.1
In sum, SSI created a fully nationalized assistance program
with federal administration, federal determination of eligi-
bility, and financed entirely from federal funds.
   When Congress created SSI, it made the program availa-
ble only to “resident[s] of the United States,” and it defined

——————
  1 The amount of benefits SSI pays to eligible recipients can vary, de-

pending, for instance, on whether the recipient has an “eligible spouse.”
42 U. S. C. §1382(b).
                      Cite as: 596 U. S. ____ (2022)                       3

                        SOTOMAYOR, J., dissenting

United States as including “the 50 States and the District
of Columbia.” 42 U. S. C. §§1382c(a)(1)(B)(i), (e). Congress
later extended the SSI program to residents of the Com-
monwealth of the Northern Mariana Islands. 90 Stat. 263,
note following 48 U. S. C. §1801.
   Although Puerto Rico is not a State, it has been part of
the United States for well over a century, and people born
in Puerto Rico are U. S. citizens.2 In other contexts, Con-
gress has made clear that references to the “United States”
include Puerto Rico. See, e.g., 52 U. S. C. §20310(8). In this
context, however, Congress did not extend the SSI program
to Puerto Rico and other Territories. Instead, Congress left
in place the AABD program. See notes following 42 U. S. C.
§§1381–1385.
   Congress’ decision not to include Puerto Rico in the SSI
program has a significant impact on U. S. citizens in Puerto
Rico. In 2021, 34,224 residents of Puerto Rico were enrolled
in the AABD program; by contrast, in 2011, the Govern-
ment Accountability Office estimates that over 300,000
Puerto Rico residents would have qualified for SSI. Brief
for Hon. Jenniffer A. Gonzalez Colon, Resident Commis-
sioner for Puerto Rico, as Amicus Curiae 28, 34. The 34,224
Puerto Rico residents enrolled in AABD in 2021 received an
average of $82 per month, compared to the $574 per month
that the average SSI recipient received in Fiscal Year 2020.
Id., at 29, 33. In other words, significantly fewer Puerto
Rico residents are eligible for AABD than would be eligible
for SSI, and the benefits they receive under AABD are
hardly comparable to those they would likely receive under
SSI.

——————
  2 By the 1898 Treaty of Paris, Spain “cede[d] to the United States the

Island of Porto Rico.” Treaty of Paris, Art. 2, Dec. 10, 1898, 30 Stat. 1755.
Through the Jones Act of 1917, anyone born in Puerto Rico on or after
April 11, 1899, became a United States citizen. Organic Act of Puerto
Rico, §5, 39 Stat. 953.
4              UNITED STATES v. VAELLO MADERO

                      SOTOMAYOR, J., dissenting

                               II
   Jose Luis Vaello Madero is a U. S. citizen who was born
in Puerto Rico in 1954. In 1985, he moved to New York, and
in 2012, while still living in New York, he began receiving
SSI after suffering from a serious illness. Approximately
one year later, Vaello Madero moved back to Puerto Rico.
Vaello Madero continued to receive monthly SSI payments
of between $733 and $808 via direct deposit after he re-
turned to Puerto Rico.
   In June 2016, Vaello Madero, approaching his 62d birth-
day, went to a Social Security Administration office in
Puerto Rico to apply for Title II Social Security benefits. As
a result, the Social Security Administration learned that
Vaello Madero had moved from New York to Puerto Rico,
and within two months, the Administration reduced his SSI
benefits to $0, retroactively effective to August 2013. By
letter, the Administration notified Vaello Madero that he
was “outside of the United States” while he was living in
Puerto Rico. App. 39, 45.
   In 2017, the United States filed suit against Vaello
Madero to recover the $28,081 (plus interest, costs, and at-
torney’s fees) that it calculated Vaello Madero had illegally
cashed while he resided in Puerto Rico. As an affirmative
defense to the suit, Vaello Madero claimed that excluding
U. S. citizens who reside in Puerto Rico from the SSI pro-
gram violated the equal protection guarantee of the Fifth
Amendment.3 The United States District Court for the Dis-
trict of Puerto Rico agreed, granting summary judgment to
Vaello Madero.
   The Court of Appeals unanimously affirmed. See 956
——————
  3 The Fifth Amendment’s Due Process Clause prohibits the Govern-

ment from denying a person the equal protection of laws. See Bolling v.
Sharpe, 347 U. S. 497, 499 (1954). “ ‘Equal protection analysis in the
Fifth Amendment area is the same as that under the Fourteenth Amend-
ment.’ ” Adarand Constructors, Inc. v. Peña, 515 U. S. 200, 224 (1995)
(quoting Buckley v. Valeo, 424 U. S. 1, 93 (1976) (per curiam)).
                  Cite as: 596 U. S. ____ (2022)             5

                    SOTOMAYOR, J., dissenting

F. 3d 12 (CA1 2020). The court agreed that rational-basis
review applied to Vaello Madero’s equal protection claim.
It found no rational basis to exclude “individuals who meet
all the eligibility criteria for SSI except for their residency
in Puerto Rico.” Id., at 18. The court rejected the United
States’ argument that the tax status of Puerto Rico pro-
vided a rational basis for the challenged classification, ex-
plaining that SSI recipients are, by definition, low-income
individuals who cannot afford to pay taxes. Id., at 27. The
Court of Appeals also observed that SSI is a “national pro-
gram” that is operated and administered uniformly, with-
out regard to State of residence. Id., at 25. The court there-
fore declared invalid the “exclusion of Puerto Rico residents
from SSI coverage.” Id., at 32.
   The United States petitioned this Court for a writ of cer-
tiorari, which we granted. 592 U. S. ___ (2021).
                             III
   In general, the Equal Protection Clause guarantees that
the Government will treat similarly situated individuals in
a similar manner. Equal protection does not foreclose the
Government’s ability to classify persons or draw lines when
creating and applying laws, but it does guarantee that the
Government cannot base those classifications upon imper-
missible criteria or use them arbitrarily to burden a partic-
ular group of individuals. Where a law treats differently
two different groups of people that are not members of a
suspect or quasi-suspect classification, and the classifica-
tion does not implicate a fundamental right, the law will
survive an equal protection challenge if it is “rationally re-
lated to a legitimate governmental interest.” Department
of Agriculture v. Moreno, 413 U. S. 528, 533 (1973).
   Rational-basis review is a deferential standard, but it is
not “toothless.” Mathews v. Lucas, 427 U. S. 495, 510
(1976). Even neutral classifications must “rationally ad-
6               UNITED STATES v. VAELLO MADERO

                        SOTOMAYOR, J., dissenting

vanc[e] a reasonable and identifiable governmental objec-
tive.” Schweiker v. Wilson, 450 U. S. 221, 235 (1981). When
the relationship between a statutory classification and its
goal is “so attenuated as to render the distinction arbitrary
or irrational,” that distinction violates equal protection.
Nordlinger v. Hahn, 505 U. S. 1, 11 (1992).
   Congress’ decision to exclude millions of U. S. citizens
who reside in Puerto Rico from the SSI program fails even
this deferential test.4
                              A
   The United States contends, and the Court accepts, that
Puerto Rico’s “tax status” provides a rational basis for ex-
cluding citizens who reside in Puerto Rico from the SSI pro-
gram. See ante, at 5 (emphasis deleted). As the United
States argues, “Congress could rationally conclude that a
jurisdiction that makes a reduced contribution to the fed-
eral treasury should receive a reduced share of the benefits
funded by that treasury.” Brief for United States 17–18.
   The Court holds that our prior decisions in Califano v.
Torres, 435 U. S. 1 (1978) (per curiam), and Harris v. Ro-
sario, 446 U. S. 651 (1980) (per curiam), require acceptance
of this rationale. Ante, at 4–5. It is true that both Califano
and Harris relied on Puerto Rico’s tax status to justify the
unequal treatment of its residents. See Califano, 435 U. S.,
——————
   4 Because I would hold that this classification does not survive rational

basis, I do not consider whether the differential treatment of citizens who
reside in Puerto Rico requires a heightened standard of review, as the
District Court held. See 356 F. Supp. 3d 208, 214–215 (PR 2019). In
addition, because the Government disclaims any reliance on the Insular
Cases, Tr. of Oral Arg. 8–9, I do not address those cases in my analysis.
I do agree, however, with JUSTICE GORSUCH’s view that it “is past time to
acknowledge the gravity” of the error of the Insular Cases. Ante, at 1
(concurring opinion). Those cases were premised on beliefs both odious
and wrong, and I share the concurrence’s “hope [that] the Court will soon
recognize that the Constitution’s application should never depend on the
government’s concession or the misguided framework of the Insular
Cases.” Ante, at 9.
                  Cite as: 596 U. S. ____ (2022)            7

                   SOTOMAYOR, J., dissenting

at 5, n. 7; Harris, 446 U. S., at 652. Neither case, however,
stood for the principle that Puerto Rico’s tax status could
justify any and all unequal treatment of its residents, and
neither addressed the claims at issue here. Califano re-
solved a claim under the right to travel, while Harris de-
cided a challenge to the unequal distribution of block grants
to the States and Puerto Rico under a separate benefits pro-
gram. Those cases do not preclude an equal protection chal-
lenge to a uniform, federalized, direct-to-individual poverty
reduction program like SSI. Moreover, as summary dispo-
sitions, Califano and Harris are not “of the same preceden-
tial value as would be an opinion of this Court treating the
question on the merits.” Edelman v. Jordan, 415 U. S. 651,
671 (1974). And both Califano and Harris rested on the
mistaken premise that residents of Puerto Rico do not con-
tribute at all to the Federal Treasury. Califano, 435 U. S.,
at 5, n. 7; Harris, 446 U. S., at 652. Here, the United States
concedes that “residents of Puerto Rico make some contri-
butions to the federal treasury.” Brief for United States 19
(emphasis deleted).
   Moreover, the Court overlooks the fact that SSI estab-
lishes a direct relationship between the recipient and the
Federal Government. The Federal Government develops
uniform eligibility criteria, recipients apply for assistance
directly to the Federal Government, and the Federal Gov-
ernment disburses funds directly and uniformly to recipi-
ents without regard to where they reside. Indeed, when it
created SSI, Congress replaced existing programs that dif-
fered between States as well as between States and Terri-
tories and that involved States and Territories in adminis-
tering the programs. Under the current system, the
jurisdiction in which an SSI recipient resides has no bear-
ing at all on the purposes or requirements of the SSI pro-
gram. For this reason alone, it is irrational to tie an indi-
vidual’s entitlement to SSI to that individual’s place of
residency.
8              UNITED STATES v. VAELLO MADERO

                       SOTOMAYOR, J., dissenting

   While it is true that residents of Puerto Rico typically are
exempt from paying some federal taxes,5 that distinction
does not create a rational basis to distinguish between them
and other SSI recipients. By definition, SSI recipients pay
few if any taxes at all, as the First Circuit correctly recog-
nized below: “[B]y its very terms, only low-income individu-
als lacking in monetary resources are eligible” for SSI. 956
F. 3d, at 27. In fact, to qualify for SSI, recipients must have
an income well below the standard deduction for single tax
filers. Ibid. It is “antithetical to the entire premise of the
program” to hold that Congress can exclude citizens who
can scarcely afford to pay any taxes at all on the basis that
they do not pay enough taxes. Ibid.
   In some cases, it might be “reasonable for Congress to
take account of the general balance of benefits to and bur-
dens on” citizens when deciding eligibility for benefits.
Ante, at 5. That is not a rational basis for this classification,
however, because SSI is a means-tested program of last re-
sort for the poorest Americans who lack the means even to
pay taxes. Residents of Puerto Rico who would be eligible
for SSI are like SSI recipients in every material respect:
They are needy U. S. citizens living in the United States.
——————
   5 Both the District Court and the Court of Appeals below recognized

that citizens who reside in Puerto Rico pay several of the same types of
federal taxes as citizens who reside in a State. See 356 F. Supp. 3d, at
215, n. 9; 956 F. 3d 12, 24–26 (CA1 2020). The Court of Appeals ex-
plained that each year from 1998 to 2006 (when an economic recession
set in), residents of Puerto Rico contributed in aggregate over $4 billion
to the Federal Treasury, a sum larger than the contributions by residents
of Vermont, Wyoming, and several other States. Id., at 24. Even be-
tween 2016 and 2018, during the recession and despite several natural
disasters, residents of Puerto Rico still contributed between $3 and $4
billion per year to the Treasury. Id., at 24–25. Those contributions came
in the form of “federal income taxes by residents of Puerto Rico on income
from sources outside Puerto Rico,” “the regular payment of federal in-
come taxes by all federal employees in Puerto Rico,” and “the full Social
Security, Medicare, and Unemployment Compensation taxes that are
paid in the rest of the United States.” Id., at 25 (footnote omitted).
                     Cite as: 596 U. S. ____ (2022)                   9

                      SOTOMAYOR, J., dissenting

                                 B
   The Court cautions that holding this classification uncon-
stitutional would “usher in potentially far-reaching conse-
quences,” such as requiring the extension of other federal
programs to citizens who reside in all Territories. Ante, at
5. It bears noting that tax status did not preclude Congress’
extension of SSI to the Northern Mariana Islands, under-
mining that justification as a rational basis to distinguish
Puerto Rico from the States. In any event, the Court iden-
tifies no federal program other than SSI that operates in
such a uniform, nationalized, and direct manner. For in-
stance, the Supplemental Nutrition Assistance Program is
administered by local governments. See Brief for Public
Benefits Scholars as Amici Curiae 8–9. That distinction
alone may justify differential treatment by jurisdiction of
residence.
   In fact, it is the Court’s holding that might have dramatic
repercussions. If Congress can exclude citizens from safety-
net programs on the ground that they reside in jurisdictions
that do not pay sufficient taxes, Congress could exclude
needy residents of Vermont, Wyoming, South Dakota,
North Dakota, Montana, and Alaska from benefits pro-
grams on the basis that residents of those States pay less
into the Federal Treasury than residents of other States.6
Congress has never enacted a uniform, nationalized direct
assistance program, and then excluded entire States on the
basis that the taxpaying residents of that State do not pay
sufficient federal taxes. The Court’s holding today suggests
that doing so would be constitutional and not a violation of
the Constitution’s promise of equal protection of citizens.



——————
  6 The United States concedes that the analysis would be the same if

Congress excluded residents of a State from the SSI program. Tr. of Oral
Arg. 6.
10           UNITED STATES v. VAELLO MADERO

                   SOTOMAYOR, J., dissenting

                          *    *    *
   SSI is designed to support the neediest citizens. As a pro-
gram of last resort, it is aimed at preventing the most se-
vere poverty. In view of that core purpose, denying benefits
to hundreds of thousands of eligible Puerto Rico residents
because they do not pay enough in taxes is utterly irra-
tional.
   Congress’ decision to deny to the U. S. citizens of Puerto
Rico a social safety net that it provides to almost all other
U. S. citizens is especially cruel given those citizens’ dire
need for aid. Puerto Rico has a disproportionately large
population of seniors and people with disabilities. See Brief
for AARP et al. as Amici Curiae 8–10. The Census Bureau
estimated that in 2019, 43.5% of residents of Puerto Rican
residents lived below the poverty line—more than triple the
national percentage of 12.3%. See C. Benson, American
Community Survey Briefs, Poverty: 2018 and 2019, p. 5
(Sept. 2020), https://www.census.gov/content/dam/Census/
library/publications/2020/acs/acsbr20-04.pdf.
   Equal treatment of citizens should not be left to the va-
garies of the political process. Because residents of Puerto
Rico do not have voting representation in Congress, they
cannot rely on their elected representatives to remedy the
punishing disparities suffered by citizen residents of Puerto
Rico under Congress’ unequal treatment.
   The Constitution permits Congress to “make all needful
Rules and Regulations” respecting the Territories. Art. IV,
§3, cl. 2. That constitutional command does not permit
Congress to ignore the equally weighty constitutional com-
mand that it treat United States citizens equally. I respect-
fully dissent.